FILED
                             NOT FOR PUBLICATION                            APR 15 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ALEX RENBERTO FLORES RUBIO,                      No. 09-72354

               Petitioner,                       Agency No. A094-292-434

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Alex Renberto Flores Rubio, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’ order summarily affirming an

immigration judge’s (“IJ”) decision denying his motion to reopen removal

proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reopen. Hamazaspyan

v. Holder, 590 F.3d 744, 747 (9th Cir. 2009). We deny the petition for review.

      The IJ did not abuse her discretion in denying Flores Rubio’s motion to

reopen because Flores Rubio presented insufficient evidence to overcome the

presumption that his hearing notice was properly delivered via regular mail. See

8 U.S.C. § 1229a(b)(5)(C)(ii); see also Sembiring v. Gonzales, 499 F.3d 981, 988

(9th Cir. 2007) (“The test for whether an alien has produced sufficient evidence to

overcome the presumption of effective service by regular mail is practical and

commonsensical rather than rigidly formulaic.”).

      PETITION FOR REVIEW DENIED.




                                          2                                   09-72354